Case 7:20-cv-00312-VB Document 29 Filed LIRA —-Ragetor ess" |

Hi USB & w ORY
DOCUMENT

|)puscenont SCALLY FiLED ||

UNITED STATES DISTRICT COURT if
SOUTHERN DISTRICT OF NEW YORK. i!

   

 

 

ts ee ow ee x
MILTON RODRIGO UGUNA PUCHL, ;

Plaintiff,

ORDER

Vv.
PURCHASE & WINE LIMITED, WINE AT 20 CV 312 (VB)
FIVE LLC, and CAI PALMER

Defendants.

~---X

 

On October 27, 2020, plaintiff in this Fair Labor Standards Act (“FLSA”) and New York
Labor Law (“NYLL”) case filed a settlement agreement (Doc. #24-1) and an unopposed
memorandum in support of plaintiff's motion for settlement approval explaining the basis for the
agreement (Doc. #24), as required by Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d
Cir. 2015), The parties also filed a proposed stipulation of dismissal with prejudice as to
defendants Purchase & Wine Limited and Cai Palmer (Doc. #25), as well as a stipulation of
dismissal without prejudice as to defendant Wine at Five LLC (Doc. #26).

In reviewing the proposed settlement agreement, the Court has considered the following
factors:

(i) the parties’ position as to the proper valuation of plaintiffs claims;
(ii) the risks and costs of continuing to litigate;

(iii) —_ plaintiffis represented by counsel;

(iv) plaintiff no longer works for defendants;

(v) the parties settled with the assistance of an experienced mediator;

(vi) the settlement agreement does not contain confidentiality or non-disparagement
clauses;

(vii) plaintiff is receiving 100% of his claimed FLSA overtime compensation and
NYLL spread of hours compensation, as well as a significant portion of his claimed liquidated
damages;

(viii) the parties desire to resolve this action early and avoid the costs and uncertainty
associated with drawn-out litigation; and

(ix) the release set forth in paragraph 4 of the settlement agreement is limited to wage
and hour claims arising before the execution of the settlement agreement.

1
Case 7:20-cv-00312-VB Document 29 Filed 11/02/20 Page 2 of 2

Based on the foregoing, the Court finds the settlement agreement is fair and reasonable,
and the product of arm’s-length negotiation, not fraud or collusion.

Additionally, the Court finds the attorneys’ fees, which are approximately one third of the

total recovery before the reimbursement of costs, to be fair and reasonable under the
circumstances.

CONCLUSION
Accordingly, the parties’ settlement agreement (Doc. #24-1) is APPROVED.
The Court will “so order” the parties’ proposed stipulations of dismissal.
The Clerk is instructed to terminate the motion (Doc. #23) and close this case.

Dated: November 2, 2020
White Plains, NY

SO ORDERED:

Vil

Vincent L. Briccetti
United States District Judge

 
